DETAILED ACTION
 
Objection – Specification
The specification is objected to for missing figure descriptions.
The specification must include a description of each figure. The sole description that the applicant has provided is not sufficient to explain each view submitted in the reproduction disclosure. The descriptions of each figure are not required to be written in any particular format, however, they must describe the views of the reproductions clearly and accurately. See Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)(II). For this reason, the description that reads:
1. Water filter
must be amended to include independent descriptions for Figures 1.1–1.7. The following language and format is suggested:
-- FIG. 1.1 is a perspective view of a WATER FILTER showing the new design; 
FIG. 1.2 is a front view thereof;
FIG. 1.3 is a back view thereof;
FIG. 1.4 is a left side view thereof;
FIG. 1.5 is a right side view thereof;
FIG. 1.6 is a top view thereof, and;
FIG. 1.7 is a bottom view thereof, --
 
Claim Refusal - 35 U.S.C. 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor(s) regards as the invention.
The claim is indefinite and nonenabling because some aspects of the claim cannot be fully understood from the disclosure. The drawings include broken lines, and the specification does not describe the use and purpose of each type of line. 
Since dotted and broken lines may mean different things in different circumstances, it must be made clear in each design case what they mean, else the claim is bad for indefiniteness under 35 U.S.C. 112. In re Blum, 153 USPQ 177 (C.C.P.A. 1967). Whether each kind of broken line is used to show boundaries, portions of the article, environmental structure, which form no part of the claim, or a design element such as stitching which does form a part of the claim, the use of different broken lines must be fully understood.
If the appearance of the design cannot be determined or understood due to an inadequate visual disclosure, then the claim, which incorporates the visual disclosure, fails to particularly point out and distinctly claim the subject matter the inventor(s) regard as their invention (MPEP 1504.04(I)(A)).
In order to overcome this refusal, applicant may amend the claim so that the description of the claim is in such full, clear, concise, and exact terms as to enable a person skilled in the art to make and use the same, and particularly points out and distinctly claims the subject matter which applicant regards as the invention.
Applicant may amend the specification to include a broken line statement following the figure descriptions directly preceding the claim to describe the use and purpose of broken lines (MPEP 1503.02(III)). The following language is suggested by the examiner:
-- The evenly-dashed broken lines shown in the figures are included for the purpose of illustrating portions of the water filter and form no part of the claimed design. The dot-dash broken lines define the bounds of the claimed design and form no part thereof. –
If preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f). Similarly, in amending the claim, applicants are advised to comply with the written description requirement of 35 U.S.C. 112(a), and make sure the amendment is supported by the original disclosure.
 
Conclusion
The claim stands refused under 35 U.S.C. 112(a) and (b).
References cited and not applied are considered pertinent to the appearance of the claimed design. 
Hague - Reply Reminder
Applicant is reminded that any reply to this communication must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).
 
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.
 
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
 
Responding to Official USPTO Correspondence
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only) https://www.uspto.gov/patents/apply
Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450
Facsimile to the USPTO's Official Fax Number (571‐273‐8300)
Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents/maintain/responding-office-actions
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY W JONES II whose telephone number is (571) 272-5930. The examiner can normally be reached on (571) 272-5930 from 8:00 am to 4:00 pm EST, Mondays through Fridays.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Goodman, can be reached at telephone number (571) 272-4734. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 
 
/B.W.J./
Examiner, Art Unit 2919

/JACK REICKEL/Examiner, Art Unit 2914